DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 09/13/22, has been entered. Claims 1-4 and 6-20 are pending and under examination. Claim 5 is cancelled. Claims 1, 6, 10 and 11 are amended.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 07/25/22 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 06/14/22:
The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, found on page 4 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto; e.g., adding sufficient particularity to the bacteria required to meet the claimed functional requirements for fermented food products.

The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement, found on page 9 at paragraph 8, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1, 2, 5, 8, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Hodges (US 2007/0134395), found on page 16 at paragraph 11, is withdrawn in light of Applicant’s amendments thereto; e.g. requiring a fermented food product. 
The rejection of Claims 1-3, 5, 10, 11 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Marschner et al. 1991 (Biol. Fertil Soils 12:33-38), found on page 18 at paragraph 14, is withdrawn in light of Applicant’s amendments thereto; e.g. requiring a fermented food product. 


Maintained Rejections: Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


6.  Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 2 recites “...further comprising the step of measuring the concentration of the free manganese in the product and obtaining a value of below 0.01 ppm”. However, claim 1, from which claim 2 directly depends, recites “… comprising the step of reducing free manganese in the product to a concentration of below about 0.01 ppm in the product…” and therefore, claim 1 already requires the concentration of the free manganese to be below 0.01 ppm because the only way to complete that requirement would be to measure the concentration of free manganese.  Therefore, claim 2 does not further limit claim 1. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Applicant’s Arguments
7. Applicant argues:
Claim 1 can be practiced without measuring free manganese concentration because any method comprising the recited step of reducing free manganese in the product to a concentration of below about 0.01 ppm in the product is within the scope of claim 1, regardless of whether the free manganese concentration is measured. 
To the extent the rejection is based on an understanding that proof that a given method falls within the scope of the claim might require measuring manganese concentration in the resulting product, Applicant notes that such a measurement would not have to be performed by or on behalf of the same entity practicing the method of claim 1.

Response to Arguments
8.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, the Office disagrees and notes that the body of claim 1 explicitly includes the positively recited step of “… comprising the step of reducing free manganese in the product to a concentration of below about 0.01 ppm in the product…” and reiterates this action (and therefore this limitation) cannot be done by any means except by actually measuring the concentrations (i.e. not be sight or smell or taste, etc.) because the step implicitly requires free manganese in the product to start at above 0.01 ppm and then subsequently be reduced to below this threshold. Therefore, this argument is not persuasive because the generically claimed measurement in dependent claim 2 is already required by independent claim 1. Consequently, it remains the Office’s position that claim 2 fails to further limit claim 1.
With regards to argument B, it is noted that the features upon which applicant relies (i.e. same and/or different entities performing the positively recited steps) is not recited in the rejected claim. Applicant is reminded that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.; See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, this argument is not persuasive because who performs the measurement step in claim 2, is not relevant, but rather only that the generically claimed measurement step is indeed performed in order to execute the positively recited step in claim 1. Consequently, it remains the Office’s position that claim 2 fails to further limit claim 1.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.



Maintained Rejection: Claim Rejections - 35 USC § 102
9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.  Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. 1997 (Inhibition of yeast growth in grape juice through removal of iron and other metals; Intern. Journal of Food Science and Technology; 32:21-28).
	Feng teaches methods for inhibiting growth of microbial spoilage organisms, including Saccharomyces cerevisiae (a yeast), in food products, including grape juice, comprising adding chelating agents to the grape juice in order to remove metals, including manganese (Mn), to concentrations on the order of parts per billion (e.g. Abstract, Table 3; Figure 3; meeting limitations found in instant claims 1, 2, 3, 4, and 8). Feng teaches the methods would also be desirable and beneficial for wine production (i.e. fermented food product; see page 22, left column; meeting limitations found in instant claims 1 and 7). Feng teaches removing metals from beverages provides a means of achieving microbiological stability by inhibiting the growth of fungal spoilage microorganisms (e.g. page 26, right column).
	Therefore, Feng anticipates the invention as claimed.

Applicant’s Arguments
12. Applicant argues:
Feng relates to treatment of grape juice that can be used in wine production, not to the treatment of wine. Thus, Feng does not teach a method of inhibiting or delaying growth of fungi in a fermented food product.
Response to Arguments
13.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, the Office disagrees that the teachings of Feng are limited to grape juice and notes several sections from Feng:

    PNG
    media_image1.png
    265
    774
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    390
    media_image2.png
    Greyscale

Thus, Feng clearly envisioned use of their methods to also reduce spoilage for wine.  Further, Saccharomyces cerevisiae is an art-recognized spoilage yeast in the wine industry, as evidenced by, for example, Loureiro et al. 2003 (Spoilage yeasts in the wine industry; International Journal of Food Microbiology; 86:23-50; see Table 1).  Therefore, this argument is not persuasive because Feng teaches the same strategy (i.e. reduce manganese) to limit the same yeast (e.g. Saccharomyces cerevisiae), would also be applicable to other beverages, including wine, which is a fermentation food product.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.



New Rejections Necessitated by Amendments
New Rejection: Claim Rejections - 35 USC § 102
14. Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benitez et al. 2002 (Removal of iron, copper, and manganese from white wines through ion exchange techniques: effects on their organoleptic characteristics and susceptibility to browning; Analytica Chimica Acta: 197-202). 
Benitez teaches the use of chelating ion exchange to reduce manganese concentrations in food products, including wine (i.e. a fermented food product; e.g. see abstract, section 2; and Table 1; meeting limitations found in instant claims 1, 7 and 9). Benitez teaches the starting concentrations of manganese in white wines typically range from 1.29 to 0.111 mg per liter (same as parts per million; ppm) but may be dramatically reduced using chelating resins (e.g. see section 3 and Table 1) including to less than 0.015 ppm (see Table 1; meeting limitations found in instant claims 1 and 2, with sufficient specificity because less than 0.01 ppm substantially overlaps with less than 0.015 ppm; see MPEP 2131.03). Benitez teach treated wines present lower polyphenolic and aromatic profiles than untreated wines and have a notable reduction in susceptibility to browning (e.g. see abstract; and Figures 1 and 2). Benitez teaches browning in white wines constitutes one of the principle enological problems for wine producers (e.g. page 197, introduction).
With regards to “... inhibiting or delaying growth of fungi in a product...” in the preamble of claim 1; and the specific fungi in dependent claims 3 and 4; it is noted that these limitations, do not add a positively recited step to the claimed method and thus, have been interpreted as an expression of an intended result based on the positively recited step of adding the manganese scavenging chelator to a fermented food product; see MPEP 2111.04. Thus, the fact that Applicant may have recognized another advantage (i.e. inhibition of fungal growth), which would flow naturally from following the suggestion of the prior art (i.e. reduce manganese concentration in a fermented food product by the ion exchange using a chemical chelator) cannot be the basis for patentability since the positively recited step(s) are explicitly taught by the prior art and all biological, chemical, and/or physical reactions resulting from that step (i.e. all downstream mechanisms of action) cannot be separated from that action per se. Moreover, those downstream mechanisms of action did not need to be recognized at the time of the invention; see MPEP 2112.
Therefore, Benitez anticipates the invention as claimed.



New Rejection: Claim Rejections - 35 USC § 102
15. Claims 1, 3, 4, 8, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burmakina et al. 2016 (Determination of Manganese (II) in wines by stripping Voltammetry on Solid Electrodes; J. Analytical Chemistry 71(1):71-76).
	Burmakina teaches methods comprising the addition of EDTA to a variety of wines (i.e. a fermented food product) containing manganese to form complexes (i.e. necessarily reduces the concentration of free manganese left behind) prior to analytical measurements (e.g. see page 71, right column, Experimental section; meeting limitations found in instant claims 1, 10 and 19). Burmakina teaches the concentration of manganese in wine depends on grape variety, the degree of its maturity, climatic conditions, and methods for its cultivation and that the concentration can vary from 0.2 to 10 mg/L (i.e. use of wines starting with 0.2 to 10 ppm of manganese; see page 71, left column, Introduction; and Table 5). 
With regards to the concentrations of manganese following the addition of the chemical chelating EDTA, found in claims 1 and 8, Applicant has argued that the independent claim does not require any measuring (see Remarks, page 6). Accordingly, the prior art meets both of these limitations since, as asserted by Applicant, only claim 2 (i.e. not included in this rejection) requires the manganese concentration to be measured. 
With regards to “... inhibiting or delaying growth of fungi in a product...” in the preamble of claim 1; and the specific fungi in dependent claims 3 and 4; it is noted that these limitations, do not add a positively recited step to the claimed method and thus, have been interpreted as an expression of an intended result based on the positively recited step of adding EDTA to a fermented food product in order to complex out the manganese from that product for analytical measuring; see MPEP 2111.04. Thus, the fact that Applicant may have recognized another advantage (i.e. inhibition of fungal growth), which would flow naturally from following the suggestion of the prior art (i.e. reduce manganese concentration in a fermented food product by using a chemical chelator) cannot be the basis for patentability since the positively recited step(s) are explicitly taught by the prior art and all biological, chemical, and/or physical reactions resulting from that step (i.e. all downstream mechanisms of action) cannot be separated from that action per se. Moreover, those downstream mechanisms of action did not need to be recognized at the time of the invention; see MPEP 2112.
	Therefore, Burmakina anticipates the invention as claimed.

New Rejection: Claim Rejections - 35 USC § 102
16. Claims 1, 3, 4, 6, 7, 8, 11-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen 2016 (CN105969700B; English translation attached) as evidenced by Blaesing et al. 2009 (Geneseq entry AWV83690, reproduced below) and Archibald et al. 1981 (Manganese and Defenses against Oxygen Toxicity in Lactobacillus plantarum; Journal of Bacteriology 145(1):442-451).
	Chen teaches methods of using Lactobacillus plantarum with a function of absorbing manganese ions, and thereby effectively reducing the content of the manganese in a solution, that are useful for preparing fermented food, including milk products (see abstract; Embodiments 6 and 10; and Chen claims 1, 7 and 8; meeting limitations found in instant claim 1, 6, 7, 11, and 15). Chen teaches the probiotic has good adsorption capacity (i.e. uptake activity) for scavenging manganese ions (e.g. page 4, point 4; meeting limitations found in instant claim 14). 
With regards to “... inhibiting or delaying growth of fungi in a product...” in the preamble of claim 1; and the specific fungi in dependent claims 3 and 4; it is noted that these limitations, do not add a positively recited step to the claimed method and thus, have been interpreted as an expression of an intended result based on the positively recited step of adding the Lactobacillus plantarum fermentation agent to a fermented food product; see MPEP 2111.04. Thus, the fact that Applicant may have recognized another advantage (i.e. inhibition of fungal growth), which would flow naturally from following the suggestion of the prior art (i.e. reduce manganese concentration in a fermented food product by the addition of Lactobacillus plantarum) cannot be the basis for patentability since the positively recited step(s) are explicitly taught by the prior art and all biological, chemical, and/or physical reactions resulting from that step (i.e. all downstream mechanisms of action) cannot be separated from that action per se. Moreover, those downstream mechanisms of action did not need to be recognized at the time of the invention; see MPEP 2112.
With regards to the Lactobacillus plantarum having a manganese transporter gene, in newly amended claim 1, it is noted that the prior art strain exhibits manganese uptake and therefore would naturally and necessarily have genes sufficient to transport manganese, thereby meeting this limitation. Similarly, with regards to the Lactobacillus plantarum having a sequence with at least 55% identity to instant SEQ ID NO: 1-3, in dependent claims 12 and 16; and the absence of superoxide dismutase enzymes in dependent claims 13, 17, 18 and 20; the prior art is silent (i.e. no sequences for any genes are disclosed); however, Lactobacillus plantarum was art-recognized as having manganese transport protein sequences, with at least this level of similarity, as evidenced by, for example, Geneseq entry AWV83690 alignment with SEQ ID NO: 3:

    PNG
    media_image3.png
    554
    816
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    789
    816
    media_image4.png
    Greyscale

In addition, Lactobacillus plantarum was also art-recognized as a species lacking superoxide dismutase genes, as evidenced by, for example, Archibald et al. 1981 (Manganese and Defenses against Oxygen Toxicity in Lactobacillus plantarum; Journal of Bacteriology 145(1):442-451), which teaches Lactobacillus plantarum does not contain superoxide dismutase (see page 442, left column). 
Therefore, in both cases, because MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” (emphasis added); see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and because the Office does not have the facilities for examining and comparing the genetics of Applicant’s bacterial strains with those of the prior art reference, the burden is upon the Applicant to show a novel and/or unobvious distinction between the material structural and functional characteristics of the claimed bacteria with that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. It is the Office’s position that the Lactobacillus plantarum of the prior art reference and the claimed Lactobacillus plantarum (e.g. see claim 15) are the same, or substantially the same, based on the same species name, the same art-recognized features of bacteria of this species, and the same uses of this species, including reducing the concentration of manganese in fermented food products in need thereof.
With regards to the concentrations found in claims 1 and 8, Applicant has argued that the independent claim does not require any measuring (see Remarks, page 6). Accordingly, the prior art meets both of these limitations since, as asserted by Applicant, only claim 2 (i.e. not included in this rejection) requires the manganese concentration to be measured. 
	Therefore, Chen anticipates the invention as claimed. 

New Rejection Necessitated by IDS with Fee
New Rejection: Claim Rejections - 35 USC § 102
17. Claims 1, 2, 3, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helin et al. 1997 (Minimum Requirements for Zinc and Manganese in Brewer’s Wort (J. Inst. Brew., 83:17-19; see IDS filed 07/25/22).
Helin teaches methods comprising fermenting Saccharomyces yeast with malt worts (i.e. a fermentation food product) prepared by adding chemical chelators including ammoniumpyrroloidine-dithiocarbamate (APDC) and 8-hydroxyquinoline (8-HG) to unhopped wort, and measuring the concentration of manganese, resulting in worts having manganese concentrations ranging from less than 0.002 ppm to 0.14 ppm, and that with levels below 0.01 ppm the fermentation rate of the yeast was significantly slowed  (e.g. see “wort 3”, Procedure 5; Tables I and III; Figures 1 and 2; page 17, Methods; page 18, Discussion; meeting limitations found in claims 1, 2, 3, 4 and 7).
	Therefore, Helin anticipates the invention as claimed.

Conclusion
18. No claims are allowed.

19. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

20. Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/25/22 also prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

21. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

22.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

23.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
December 7, 2022